DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the applicant’s reply filed November 22, 2021. In the applicant’s reply; claims 1-19 were amended. Claims 1-19 are pending in this application.

Response to Arguments
Applicants' amendments filed on November 22, 2021 have been fully considered. The amendments overcome the following rejections set forth in the office action mailed on August 23, 2021.
Applicant’s amendments overcome the objection to the title of the specification, and the objection is hereby withdrawn.
Applicant’s amendments overcome the rejections of Claims 1-3, 6-9, 12-15 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Friedlander et al. (US 2012/0096020 A1, hereby referred to as “Friedlander”) , and the rejection is hereby withdrawn.

REASONS FOR ALLOWANCE
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach the method of Claim 1, or the apparatuses of Claims 7 and 13, which specifically comprises the following features in combination with other recited limitations:
- A data processing method, comprising: 
wherein the plurality of pieces of feature data include attribute data of the object and attribute data of a user accessing the object; 
- performing two different types of nonlinear combination processing operations on the plurality of pieces of feature data to obtain two groups of processed data, wherein the two groups of processed data comprise a group of higher-order data and a group of lower-order data, 
- wherein each piece of higher-order data in the group of higher- order data is a nonlinear combination of m pieces of feature data in the plurality of pieces of feature data, 
- and wherein each piece of lower-order data in the group of lower- order data is a nonlinear combination of n pieces of feature data in the plurality of pieces of feature data, wherein m>3, and m>n>2, wherein the group of higher-order data is obtained from the plurality of pieces of feature data using a machine learning model; 
- and determining prediction data based on a plurality of pieces of target data wherein the plurality of pieces of target data comprise the two groups of processed data.
These limitations and their equivalents are recited in independent claims 1, 7 and 13, making these claims allowable subject matter. Likewise claims 2-6 and 19 are dependent upon claim 1, claims 8-12 are dependent on claim 7, and claims 14-18 are dependent upon claim 13. The dependent claims encompass the limitations specified in the independent claims, and further amendments to those limitations render them as allowable subject matter as well. 

	Some closely related prior art references are listed previously: Friedlander et al. (US 2012/0096020 A1, hereby referred to as “Friedlander”), Tang et al. (US 20200134361 A1, hereby method recited in claim 1, or the apparatuses recited in claim 7 and claim 13.  Especially, Friedlender was used in an anticipatory rejection as it is directed towards the extraction and combination of non-linear attributes in computer processing and is the most relevant reference. However, applicant’s amendments in light of applicant’s amendments refine the overall scope of the claimed features to be more directed towards the overall inventive scope and require claim interpretation of certain features in light of the written disclosure. Specifically, applicant’s amendments to refine that the feature data “include attribute data of the object and attribute data of a user accessing the object” changes the scope from Friedlander, and as subsequent features for two different non-linear combination processing operations on these features differentiate the claims from the previously cited art. An updated search was performed but did not result in the determination of any new art as being pertinent to the claimed invention, and thereby places the application in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHMINA N ANSARI whose telephone number is (571)270-3379.  The examiner can normally be reached on IFP Flex - Monday through Friday 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



TAHMINA N. ANSARI
Examiner
Art Unit 2662


2662

/TAHMINA ANSARI/

January 1, 2022
/TAHMINA N ANSARI/Primary Examiner, Art Unit 2662